                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiff,                                            8:20CR83

         vs.
                                                                                 ORDER
BREALON J. GOODWIN, and TRISTEN A.
COLEMAN,

                          Defendants.



        This matter is before the court on Government’s JOINT MOTION FOR EXTENSION OF
PRETRIAL PROGRESSION ORDER [29]. For good cause shown, I find that the motion should be
granted. The government will be given an approximate 20-day extension to produce Rule 16 discovery to
both defendants. Defendants will be given an approximate 45-day extension. Pretrial Motions shall be
filed by May 26, 2020.


        IT IS ORDERED:
        1.       Government’s JOINT MOTION FOR EXTENSION OF PRETRIAL PROGRESSION
ORDER [29] is granted. Rule 16 discovery shall be provided to defendants Brealon J. Goodwin, and
Tristen A. Coleman, on or before April 10, 2020. Pretrial motions shall be filed on or before May 26,
2020.
        2.       The ends of justice have been served by granting such motion and outweigh the interests
of the public and the defendant in a speedy trial. The additional time arising as a result of the granting of
the motion, i.e., the time between March 19, 2020, and May 26, 2020, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act for the reason defendant's counsel
required additional time to adequately prepare the case, taking into consideration due diligence of
counsel, and the novelty and complexity of this case. The failure to grant additional time might result in a
miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 19th day of March, 2020.

                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
